Filed 2/23/21 P. v. Easley CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




    THE PEOPLE,                                                                                C082558

                    Plaintiff and Respondent,                                     (Super. Ct. No. 06F10517 )

           v.

    JARED EASLEY,

                    Defendant and Appellant.




         Defendant Jared Easley appeals from the trial court’s order denying his Penal
Code section 1170.181 petition for relief. He contends the trial court erred by failing to
resentence him on two drug possession counts it had reduced to misdemeanors and by
denying his petition for resentencing on his felony conviction for failure to appear while
on bail, a violation of section 1320.5.



1 Undesignated statutory references are to the Penal Code in effect at the time of the
charged offenses.

                                                             1
        We conclude that defendant’s first claim is not properly before this court and the
crime of failure to appear is not subject to section 1170.18.
        We affirm.
                           PROCEDURAL BACKGROUND2
        In January 2011, defendant pleaded no contest to two counts of felony possession
of cocaine (Health & Saf. Code, § 11350, subd. (a)) and failure to appear while on bail
(§ 1320.5) and admitted a strike allegation (§§ 667, subds. (b)-(i), 1170.12). One of the
possession-of-cocaine charges formed the basis of the failure to appear while on bail
charge. The trial court sentenced defendant to a stipulated term of six years eight months
in state prison with 1334 days of presentence credit (890 actual & 444 local).
        Without the aid of counsel, on March 25, 2015, defendant used the form provided
by the Sacramento County Superior Court and petitioned to redesignate the two
possession-of-cocaine felony convictions as misdemeanors. In the box designated for an
optional e-mail address, defendant wrote, “I am time-served!” He also checked the box
requesting to be terminated from postrelease community supervision (PRCS) and the box
requesting appointment of counsel. The prosecution filed a reply on April 22, 2015,
stating that defendant was still serving his sentence and therefore needed to be
resentenced on the drug possession convictions, and also needed to be resentenced on the
failure to appear conviction since he received a subordinate term on that count.
        On April 24, 2015, the trial court redesignated the drug possession convictions as
misdemeanors but did not resentence defendant or determine if resentencing him would
pose an unreasonable threat to public safety.
        With the assistance of counsel, on July 14, 2016, defendant filed a supplemental
request pursuant to section 1170.18 to deem the failure to appear conviction as a




2   A summary of defendant’s crimes is unnecessary to resolve this appeal.

                                                2
misdemeanor conviction for failure to appear while on own recognizance (§ 1320,
subd. (a)). The People filed an opposition, asserting his conviction for section 1320.5 did
not qualify for relief under section 1170.18. The trial court denied the request on July 20,
2016. Defendant filed a notice of appeal as to that order on July 21, 2016.
                                       DISCUSSION
       Defendant contends the trial court erred in failing to impose new misdemeanor
sentences on the drug possession convictions after designating them as misdemeanors
and in failing to reduce his failure to appear conviction to a misdemeanor. He claims that
he is entitled to resentencing on the drug possession convictions because he was subject
to postrelease community supervision (PRCS) and therefore still serving his sentence at
the time of both petitions.3 Even if he is not entitled to resentencing, defendant contends
the failure to appear conviction must be vacated because the felony underlying this crime,
one of the drug possession convictions, was reduced to a misdemeanor pursuant to
section 1170.18.




3 The passage of Proposition 47, the Safe Neighborhoods and Schools Act (the Act)
created section 1170.18, which provides in pertinent part: “A person who, on
November 5, 2014, was serving a sentence for a conviction, whether by trial or plea, of a
felony or felonies who would have been guilty of a misdemeanor under the act that added
this section (‘this act’) had this act been in effect at the time of the offense may petition
for a recall of sentence before the trial court that entered the judgment of conviction in his
or her case to request resentencing in accordance with Sections 11350, 11357, or 11377
of the Health and Safety Code, or Section 459.5, 473, 476a, 490.2, 496, or 666 of the
Penal Code, as those sections have been amended or added by this act.” (§ 1170.18,
subd. (a).)

        A person who has already completed his or her sentence may apply to have a
crime covered by section 1170.18 reclassified as a misdemeanor, but the statute does not
entitle that person to resentencing on the offense. (§ 1170.18, subd. (f).)

                                              3
   I. Resentencing on Drug Possession Convictions Reclassified as Misdemeanors
       The trial court reduced the drug possession convictions to misdemeanors but did
not resentence defendant when it ruled on his first petition on April 24, 2015. In his
opening brief, defendant argues that the trial court should have resentenced him on those
convictions at that time. Defendant did not file a notice of appeal from that ruling, and
the notice of appeal from the ruling on defendant’s second petition concerning the failure
to appear conviction was filed on July 21, 2016. We ordered supplemental briefing on
whether we are prevented from considering the claim concerning resentencing as to the
reduced drug convictions in this appeal.
       Defendant argues in his supplemental brief that the July 21, 2016, notice of appeal
is timely and that “[t]rial and appellate counsel, in their respective briefing, necessarily
refer to the April 2015 proceeding in order to illustrate the origin of the judicial errors
which resulted in the unauthorized sentence.” He claims the proceeding on the 2015
petition “forms the backdrop for the Sacramento County Public Defender’s 2016
supplemental request to deem the failure to appear a misdemeanor as it is an unauthorized
sentence.” Finally, he argues that his sentence on all three offenses is unauthorized
because the trial court should have reduced his failure to appear conviction to a
misdemeanor.
       A notice of appeal “must be filed within 60 days after the rendition of the
judgment or the making of the order being appealed.” (Cal. Rules of Court, rule
8.308(a).) “[T]he filing of a timely notice of appeal is a jurisdictional prerequisite.”
(Silverbrand v. County of Los Angeles (2009) 46 Cal.4th 106, 113.) “Unless the notice is
actually or constructively filed within the appropriate filing period, an appellate court is
without jurisdiction to determine the merits of the appeal and must dismiss the appeal.”
(In re Jordan (1992) 4 Cal.4th 116, 121.)
       Although defendant’s first petition may have asked the trial court to resentence
him, the trial court did not and defendant did not appeal within 60 days of the trial court’s

                                               4
ruling on the petition, foreclosing consideration of whether the trial court erred in failing
to resentence him in April 2015. It is true that defendant referred to this ruling in his July
2016 petition, but only to establish that the drug offenses were reduced to misdemeanors
in the earlier ruling, and thereby supply a reason to reduce the failure to appear
conviction to a misdemeanor. The supplemental petition did not claim the initial failure
to resentence him was in error. Defendant asked for resentencing in the supplemental
petition, but only for resentencing on all three offenses, in anticipation of the court
granting the supplemental petition.4 If he is entitled to resentencing, it is only in
accordance with that request.
       When resentencing a defendant in a section 1170.18 proceeding, a trial court’s
jurisdiction extends to all components of the sentence, not merely those counts reduced to
misdemeanors pursuant to the petition. (People v. Sellner (2015) 240 Cal.App.4th 699,
701-702.) Assuming that his PRCS status entitled him to section 1170.18, subdivision (a)
resentencing rather than reclassification under subdivision (f),5 defendant is entitled to
resentencing on the drug possession offenses only if the trial court erred in failing to




4 The memorandum filed by the public defender on behalf of defendant notes the April
2015 ruling designating the drug possession convictions as misdemeanors, and that
defendant asked the Office of the Public Defender to request that the failure to appear
conviction be “reduced to a misdemeanor and he be resentenced.” The request recounted
the sentences for the three crimes and then stated, “[a]ccordingly, Petitioner requests that
he be resentenced to 364 days each as to Counts I and II and that Count III be re-
designated as a misdemeanor charge of Penal Code section 1320[,subdivision] (a) and he
be resentenced to 6 months.”
5  We asked for supplemental briefing concerning defendant’s PRCS status and potential
mootness. Defendant informed us he was to be released from PRCS on May 21, 2017,
while this appeal was pending. Defendant argues, and the Attorney General concedes,
that this does not moot his claims for resentencing because defendant would have been
eligible to apply custody credit on the drug convictions to his fines. We accept the
concession as to mootness, but this does not help defendant.

                                              5
strike his failure to appear conviction. We shall therefore address the merits of
defendant’s claim as to that conviction.
                             II. Failure to Appear Conviction
       Section 1320.5 states in pertinent part: “Every person who is charged with or
convicted of the commission of a felony, who is released from custody on bail, and who
in order to evade the process of the court willfully fails to appear as required, is guilty of
a felony.” (Italics added.) Subdivision (k) of 1170.18 provides that any crime reduced to
a misdemeanor pursuant to section 1170.18 “shall be considered a misdemeanor for all
purposes, except that such resentencing shall not permit that person to own, possess, or
have in his or her custody or control any firearm or prevent his or her conviction under
Chapter 2 (commencing with Section 29800) of Division 9 of Title 4 of Part 6.”
(§ 1170.18, subd. (k).)
       Defendant claims the trial court was required to evaluate the circumstances as they
existed at that time when it ruled on his supplemental petition. Citing the “misdemeanor
for all purposes” language of subdivision (k), he contends the section 1320.5 conviction
cannot stand because the felonies for which he was out on bail, the drug possession
convictions, are now misdemeanors pursuant to section 1170.18, an interpretation he
asserts is consistent with the purposes of section 1320.5 and Proposition 47.
       Section 1320.5 merely requires that a defendant be charged with a felony at the
time he fails to appear; it does not require that the charge result in a felony conviction or
even result in any conviction at all. Our high court has since made clear that even though
a felony conviction becomes a misdemeanor for all purposes pursuant to Proposition 47,
that does not alter the fact that defendant had been charged with a felony at the time he
failed to appear. Accordingly, defendant’s section 1320 conviction does not qualify for
resentencing under Proposition 47. (People v. Buycks (2018) 5 Cal.5th 857, 892.)




                                               6
                                 DISPOSITION
     The judgment order is affirmed.



                                              /s/
                                           MURRAY, Acting P. J.



We concur:



    /s/
DUARTE, J.



    /s/
HOCH, J.




                                       7